Exhibit 15 Letter on Unaudited Interim Financial Information Bristow Group Inc. Houston, Texas Re: Registration Statement No. 333- With respect to the subject registration statement, we acknowledge our awareness of the use therein of our report dated August 2, 2007 related to our review of interim financial information. Pursuant to Rule436 under the Securities Act of 1933 (the “Act”), such reportis not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections7 and 11 of the Act. /S/ KPMG LLP Houston, Texas August 7, 2007
